Exhibit 10.46
 
EXHIBIT A


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


Original Issue Date: September 25, 2012


$_______________


 SIONIX CORPORATION
10% SENIOR CONVERTIBLE NOTE


THIS NOTE is one of a series of duly authorized and validly issued 10% Senior
Convertible Notes of Sionix Corporation, a Nevada corporation, (the “Company”),
having its principal place of business at 914 Westwood Blvd., Box 801, Los
Angeles, CA 90024, designated as its 10% Senior Convertible Notes (this note,
the “SCN” and, collectively with the other SCN of such series, the “SCN”).


FOR VALUE RECEIVED, the Company promises to pay to the order of
______________________________ or its registered assigns (the “Holder”), or
shall have paid pursuant to the terms hereunder, the principal sum of
$_______________ on June 25, 2013 (the “Maturity Date”) or such earlier date as
this SCN is required or permitted to be repaid as provided hereunder, and to pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this SCN in accordance with the provisions hereof.  This SCN
is subject to the following additional provisions:


Section 1.               Definitions.  For the purposes hereof, in addition to
the terms defined elsewhere in this SCN, (a) capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement and
(b) the following terms shall have the following meanings:


“Alternate Consideration” shall have the meaning set forth in Section 5(e).
 
 
1

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X), excluding any subsidiaries or interest in subsidiaries created or entered
into by the Company for the purposes of financing its systems, thereof commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company or any Significant
Subsidiary thereof; (b) there is commenced against the Company or any
Significant Subsidiary thereof any such case or proceeding that is not dismissed
within 60 days after commencement; (c) the Company or any Significant Subsidiary
thereof is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Significant Subsidiary thereof suffers any appointment of any custodian or the
like for it or any substantial part of its property that is not discharged or
stayed within 60 calendar days after such appointment; (e) the Company or any
Significant Subsidiary thereof makes a general assignment for the benefit of
creditors; (f) the Company or any Significant Subsidiary thereof calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (g) the Company or any Significant Subsidiary
thereof, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.


 “Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.


 “California Courts” shall have the meaning set forth in Section 9(d).


“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 51% of the
voting securities of the Company (other than by means of conversion or exercise
of the SCN and the Securities issued together with the SCN), or (ii) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers all or substantially all of
its assets to another Person and the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, or, or (iv) the execution by
the Company of an agreement to which the Company is a party or by which it is
bound, providing for any of the events set forth in clauses (i) through (iii)
above.


“Conversion Date” shall have the meaning set forth in Section 4(a).


“Conversion Price” shall have the meaning set forth in Section 4(c).


“Conversion Shares” means, collectively, the shares of Common Stock issued or
issuable upon conversion of this SCN in accordance with the terms hereof,
including without limitation shares of Common Stock issued or issuable as
interest or in payment of principal hereunder or as damages under the
Transaction Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
“SCN Register” shall have the meaning set forth in Section 2(c).


 “Effectiveness Period” shall have the meaning set forth in the Registration
Rights Agreement.


“Event of Default” shall have the meaning set forth in Section 8.


“Fixed Conversion Price” shall have the meaning set forth in Section 4(c).


 “Floor Price” shall equal $0.02, subject to adjustment as set forth herein.


“Fundamental Transaction” shall have the meaning set forth in Section 5(e).
 
“Initial Conversion Price” shall have the meaning set forth in Section 4(c).


“Late Fees” shall have the meaning set forth in Section 2(d).


“Mandatory Default Amount” means the sum of (i) the greater of (A) 130% of the
outstanding principal amount of this SCN, plus 100% of accrued and unpaid
interest hereon, or (B) the outstanding principal amount of this SCN, plus all
accrued and unpaid interest hereon, divided by the Conversion Price on the date
the Mandatory Default Amount is either (a) demanded (if demand or notice is
required to create an Event of Default) or otherwise due or (b) paid in full,
whichever has a lower Conversion Price, multiplied by the VWAP on the date the
Mandatory Default Amount is either (x) demanded or otherwise due or (y) paid in
full, whichever has a higher VWAP, and (ii) all other amounts, costs, expenses
and liquidated damages due in respect of this SCN.


“Market Price” shall equal the closing sale price per share of the Common Stock
on the principal market on which the Common Stock is traded on the Trading Day
on which such price is being determined.


“Notice of Conversion” shall have the meaning set forth in Section 4(a).


“Original Issue Date” means the date of the first issuance of the SCN,
regardless of any transfers of any SCN and regardless of the number of
instruments which may be issued to evidence such SCN.


“Permitted Indebtedness” means (a) the indebtedness evidenced by the SCN, (b)
the Indebtedness existing on the Original Issue Date and set forth on Schedule
3.1(aa) attached to the Purchase Agreement, provided that the terms of any such
Indebtedness have not been changed from the terms existing on the Closing Date,
(c) lease obligations and purchase money indebtedness of up to $1,000,000, per
event, incurred in connection with the acquisition of capital assets and lease
obligations with respect to newly acquired or leased assets and (d) indebtedness
that (i) is expressly subordinate to the SCN pursuant to a written subordination
agreement with the Purchasers that is acceptable to each Purchaser in its sole
and absolute discretion and (ii) matures at a date later than the Maturity Date.
 
 
3

--------------------------------------------------------------------------------

 
 
“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien; (c) Liens
incurred in connection with Permitted Indebtedness under clauses (a), (b) and
(c) thereunder, provided that such Liens are not secured by assets of the
Company or its Subsidiaries other than the assets so acquired or leased; and (d)
Liens described in Schedule (aa) to the Purchase Agreement.
 
“Purchase Agreement” means the Securities Purchase Agreement pursuant to which
this SCN was issued, dated on or about the date hereof, among the Company and
the original purchasers of the SCN.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, among the Company and the original
Holders, as amended, modified or supplemented from time to time in accordance
with its terms.


“Registration Statement” means a registration statement under the Securities Act
for the purpose of registering the resale of all Conversion Shares and Warrant
Shares of the Holder, naming the Holder as a “selling stockholder” therein, and
meeting the requirements of the Registration Rights Agreement.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 4(e).


“Subsidiary” shall have the meaning set forth in the Purchase Agreement.


“Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
 
4

--------------------------------------------------------------------------------

 


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


“Variable Conversion Price” shall have the meaning set forth in Section 4(c).


 “VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported only on the OTCQB tier maintained by OTC Markets Group, Inc.,
or on the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent closing price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.


Section 2.               Interest.


a)             Interest Rate.  Interest shall be charged daily on the
outstanding principal amount of this SCN at a rate per annum equal to 10%.


b)             Payment of Interest.  On the Closing Date, the Company shall pay
to the Holder an amount equal to the interest earned over the life of the SCN,
calculated on the original principal balance hereof.
 
c)             Interest Calculations. Interest shall be calculated on the basis
of a 365-day year and actual days elapsed.  Interest hereunder will be paid to
the Person in whose name this SCN is registered on the records of the Company
regarding registration and transfers of this SCN (the “SCN Register”).


Section 3.               Registration of Transfers and Exchanges.
 
a)             Different Denominations. This SCN is exchangeable for an equal
aggregate principal amount of SCN of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be
payable for such registration of exchange.
 
 
5

--------------------------------------------------------------------------------

 
 
b)             Investment Representations. This SCN has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.


c)             Reliance on SCN Register. Prior to due presentment for transfer
to the Company of this SCN, the Company and any agent of the Company may treat
the Person in whose name this SCN is duly registered on the SCN Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this SCN is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.


Section 4.               Conversion.
 
a)             Voluntary Conversion. At any time after the Original Issue Date,
until this SCN is no longer outstanding, this SCN shall be convertible, in whole
or in part, into shares of Common Stock at the option of the Holder, at any time
and from time to time (subject to the conversion limitations set forth in
Section 4(d) hereof).  The Holder shall effect conversions by delivering to the
Company a Notice of Conversion, the form of which is attached hereto as Annex A
(a “Notice of Conversion”), specifying therein the principal amount of this SCN
to be converted and the date on which such conversion shall be effected (such
date, the “Conversion Date”).  If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder.  To effect conversions hereunder, the Holder
shall not be required to physically surrender this SCN to the Company unless the
entire principal amount of this SCN, plus all accrued and unpaid interest
thereon, has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this SCN in an amount equal to the
applicable conversion.  The Holder and the Company shall maintain records
showing the principal amount(s) converted and the date of such
conversion(s).  The Company may deliver an objection to any Notice of Conversion
within one (1) Business Day of delivery of such Notice of Conversion.  In the
event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. The Holder, and
any assignee by acceptance of this SCN, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of this SCN,
the unpaid and unconverted principal amount of this SCN may be less than the
amount stated on the face hereof.
 
b)             Early Redemption.  The Company at any time prior to the Maturity
Date may deliver notice of a Early Redemption to the Holder by completing and
delivering a Notice of Early Redemption to the Holder.  The Holder has the right
to effect Conversion based on the provisions herein for a 10-day period
following the date of the Early Redemption notice.
 
 
6

--------------------------------------------------------------------------------

 
 
c)             Conversion Price.  The “Conversion Price” shall equal the lower
of (a) $0.04 (the “Fixed Conversion Price”), or 80% of the average of the three
(3) lowest closing prices for the Common Stock on the Trading Market during the
ten (10) consecutive Trading Days immediately preceding the applicable
Conversion Date on which the Holder elects to convert all or part of this SCN
(the “Variable Conversion Price”), which Variable Conversion Price (including
without limitation the Fixed Conversion Price) shall be subject to adjustment as
provided in this SCN, but in any event not less than the Floor Price.  The
Holder is required to convert amounts in increments of $1,000.


d)             Conversion Limitation – Holder’s Restriction on Conversion. The
Company shall not effect any conversion of this SCN, and the Holder shall not
have the right to convert any portion of this SCN, to the extent that after
giving effect to the conversion set forth on the applicable Notice of
Conversion, the Holder (together with the Holder’s Affiliates, and any other
person or entity acting as a group together with the Holder or any of the
Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon conversion of this SCN with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (A) conversion of the remaining, unconverted principal amount of this SCN
beneficially owned by the Holder or any of its Affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other SCN or the
Warrants) beneficially owned by the Holder or any of its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 4(d),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  To the
extent that the limitation contained in this paragraph applies, the
determination of whether this SCN is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
principal amount of this SCN is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this SCN may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this SCN is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination.  In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this paragraph, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Company’s most recent periodic or annual report, as the case
may be; (B) a more recent public announcement by the Company; or (C) a more
recent notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this SCN, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 9.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this SCN held by the Holder.  By written
notice to the Company, the Holder may at any time and from time to time increase
or decrease the Beneficial Ownership Limitation to any other percentage
specified in such notice (or specify that the Beneficial Ownership Limitation
shall no longer be applicable), provided, however, that (A) any such increase
(or inapplicability) shall not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (B) any such increase or
decrease shall apply only to the Holder and not to any other holder of SCN.  The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this paragraph to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Beneficial Ownership Limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation.  The limitations contained in this paragraph shall apply to a
successor holder of this SCN.
 
 
7

--------------------------------------------------------------------------------

 
 
e)             Mechanics of Conversion.


i.             Delivery of Certificate Upon Conversion. Not later than three
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder a certificate or
certificates representing the Conversion Shares which, on or after the Effective
Date, shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of Conversion Shares being acquired upon the conversion of this SCN
required to be delivered by the Company under this Section 4 electronically
through the Depository Trust Company or another established clearing corporation
performing similar functions.
 
ii.            Failure to Deliver Certificates.  If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original SCN delivered to the Company and the Holder shall promptly return to
the Company the Common Stock certificates representing the principal amount of
this SCN unsuccessfully tendered for conversion to the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
iii.           Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of this SCN and payment of interest on this SCN, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of Persons other than the Holder (and the other holders of the SCN), not
less than such aggregate number of shares of the Common Stock as shall (subject
to the terms and conditions set forth in the Purchase Agreement) be issuable
(taking into account the adjustments of Section 5) upon the conversion of the
outstanding principal amount of this SCN and payment of interest hereunder.  The
Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable and, if the Registration Statement is then effective under the
Securities Act, shall be registered for public sale in accordance with such
Registration Statement.


iv.            Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this SCN.  As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such conversion, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Conversion Price or round up to the next whole share.


v.             Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this SCN shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this SCN and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.


Section 5.               Certain Adjustments.
 
a)             Stock Dividends and Stock Splits.  If the Company, at any time
while this SCN is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the SCN); (B) subdivides outstanding
shares of Common Stock into a larger number of shares; (C) combines (including
by way of a reverse stock split) outstanding shares of Common Stock into a
smaller number of shares; or (D) issues, in the event of a reclassification of
shares of the Common Stock, any shares of capital stock of the Company, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of the
Company) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
 
9

--------------------------------------------------------------------------------

 
 
b)             Pro Rata Distributions. If the Company, at any time while this
SCN is outstanding, distributes to all holders of Common Stock (and not to the
Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security
(other than the Common Stock, which shall be subject to Section 5(b)), then in
each such case the Conversion Price shall be adjusted by multiplying such
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then fair market value at such record date of the portion
of such assets or evidence of indebtedness so distributed applicable to one (1)
outstanding share of the Common Stock as determined by the Board of Directors of
the Company in good faith.  In either case the adjustments shall be described in
a statement delivered to the Holder describing the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one (1) share of Common Stock.  Such adjustment shall be made whenever any
such distribution is made and shall become effective immediately after the
record date mentioned above.
 
c)             Fundamental Transaction. If, at any time while this SCN is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then, upon any subsequent conversion of this
SCN, the Holder shall have the right to receive, for each Conversion Share that
would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one (1) share of Common Stock (the
“Alternate Consideration”).  For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this SCN
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new SCN consistent with
the foregoing provisions and evidencing the Holder’s right to convert such SCN
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 5(e)
and insuring that this SCN (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
 
 
10

--------------------------------------------------------------------------------

 
 
d)             Calculations.  All calculations under this Section 5 shall be
made to four decimal places or the nearest 1/100th of a share, as the case may
be.  For purposes of this Section 5, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock (excluding any treasury shares of the Company) issued
and outstanding. For purposes of this Section 5, the term Conversion Price shall
include without limitation the Fixed Price and the Floor Price such that such
figures shall be adjusted accordingly upon any adjustment to the Conversion
Price hereunder.


e)             Notice to the Holder.


i.             Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.            Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
SCN, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the SCN Register, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to convert this SCN during the 20-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 6.               No Prepayment/Redemption.  The Company may not prepay
or redeem this SCN in whole or in part without the prior written consent of the
Holder, and to the extent the Company agrees with any other holder of SCN to
prepay or redeem such holder’s SCN in whole or in part, the Company shall offer
such prepayment or redemption of this SCN on a pro rata basis on the same terms
and conditions as agreed upon for such other SCN.


Section 7.               Negative Covenants. As long as any portion of this SCN
remains outstanding, unless the Holder has otherwise given prior written
consent, the Company shall not, and shall not permit any of its subsidiaries
(whether or not a Subsidiary on the Original Issue Date) to, directly or
indirectly:


a)             amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;


b)             repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or Common
Stock Equivalents other than as to (a) the Conversion Shares or Warrant Shares
as permitted or required under the Transaction Documents and (b) repurchases of
Common Stock or Common Stock Equivalents of departing employees of the Company,
provided that such repurchases shall not exceed an aggregate of $100,000 for all
officers and directors during the term of this SCN;


c)             pay cash dividends or distributions on any equity securities of
the Company;


d)             enter into any transaction with any Affiliate of the Company
which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or
 
 
12

--------------------------------------------------------------------------------

 
 
e)             enter into any agreement with respect to any of the foregoing.
 
Section 8.               Events of Default.


a)             “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):


i.             any default in the payment of (A) the principal amount of any SCN
or (B) interest, liquidated damages and other amounts owing to a Holder on any
SCN, as and when the same shall become due and payable (whether on a Conversion
Date or the Maturity Date or by acceleration or otherwise) which default, solely
in the case of an interest payment or other default under clause (B) above, is
not cured within 3 Trading Days;
 
ii.            the Company shall fail to observe or perform any other covenant
or agreement contained in the SCN (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (xi) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after notice
of such failure sent by the Holder or by any other Holder and (B) 10 Trading
Days after the Company has become or should have become aware of such failure;


iii.           a default or event of default (subject to any grace or cure
period provided in the applicable agreement, document or instrument) shall occur
under any of the Transaction Documents;


iv.           any representation or warranty made in this SCN, any other
Transaction Documents, or any written statement pursuant hereto or thereto or
any certificate made or delivered to the Holder or any other Holder shall be
untrue or incorrect in any material respect as of the date when made or deemed
made;


v.            the Company or any Significant Subsidiary shall be subject to a
Bankruptcy Event;
 
vi.           the Company or any Subsidiary shall default on any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
that (a) involves an obligation greater than $100,000, whether such indebtedness
now exists or shall hereafter be created, and (b) results in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable, except as currently exists;
 
 
13

--------------------------------------------------------------------------------

 
 
vii.          if at any time the Common Stock shall not be eligible for listing
or quotation for trading on a Trading Market and shall not be eligible to resume
listing or quotation for trading thereon within five (5) Trading Days;


viii.         the Company shall be a party to any Change of Control Transaction
or Fundamental Transaction or shall agree to sell or dispose of all or in excess
of 55% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);


ix.            if, during the Effectiveness Period (as defined in the
Registration Rights Agreement), either (a) the effectiveness of the Registration
Statement lapses for any reason or (b) the Holder shall not be permitted to
resell Registrable Securities (as defined in the Registration Rights Agreement)
under the Registration Statement for a period of more than 20 consecutive
Trading Days or 40 non-consecutive Trading Days during any 12 month period;
provided, however, that if the Company is negotiating a merger, consolidation,
acquisition or sale of all or substantially all of its assets or a similar
transaction and, in the written opinion of counsel to the Company, the
Registration Statement would be required to be amended to include information
concerning such pending transaction(s) or the parties thereto which information
is not available or may not be publicly disclosed at the time, the Company shall
be permitted an additional 15 consecutive Trading Days during any 12 month
period pursuant to this Section 8(a)(x);


x.             any monetary judgment, writ or similar final judicial or
arbitration process shall be entered or filed against the Company, any
subsidiary or any of their respective property or other assets for more than
$100,000, and such judgment, writ or similar final process shall remain
unvacated, unbonded or unstayed for a period of 45 calendar days.


b)             Remedies Upon Event of Default. If any Event of Default occurs,
the outstanding principal amount of this SCN, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount.  After the occurrence of any
Event of Default, the interest rate on this SCN shall accrue at an interest rate
equal to the lesser of 14% per annum or the maximum rate permitted under
applicable law.  Upon the payment in full of the Mandatory Default Amount, the
Holder shall promptly surrender this SCN to or as directed by the Company.  In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the SCN until such time, if any, as
the Holder receives full payment pursuant to this Section 8(b).  No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
 
14

--------------------------------------------------------------------------------

 


Section 9.               Miscellaneous.
 
a)             Notices.  Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, by email, or sent by a nationally recognized overnight
courier service, addressed to the Company, at the address set forth above, or
such other facsimile number, email address or mailing address as the Company may
specify for such purpose by notice to the Holder delivered in accordance with
this Section 9.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, by email or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of the
Holder appearing on the books of the Company, or if no such facsimile number or
address appears, at the principal place of business of the Holder.  Except as
may otherwise be provided herein, any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile or by email prior to 5:30 p.m. (New York City time) on a Trading
Day, with electronic confirmation of such delivery, (ii) the first Trading Day
immediately following the date of transmission, if such notice or communication
is delivered via facsimile or by email not on a Trading Day or between 5:30 p.m.
(New York City time) and  11:59 p.m. (New York City time) on any date, with
electronic confirmation of such delivery, (iii) the second Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The address, facsimile and email address for such notices
and communications shall be as set forth on the signature pages attached to the
Purchase Agreement.
 
b)             Absolute Obligation. Except as expressly provided herein, no
provision of this SCN shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this SCN at the time, place, and rate, and
in the coin or currency, herein prescribed.  This SCN is a direct debt
obligation of the Company.  This SCN ranks pari passu with all other SCN now or
hereafter issued under the terms set forth herein.
 
c)             Lost or Mutilated SCN.  If this SCN shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated SCN, or in lieu of or in
substitution for a lost, stolen or destroyed SCN, a new SCN for the principal
amount of this SCN so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such SCN, and of the
ownership hereof, reasonably satisfactory to the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
d)             Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this SCN shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the County of Orange (the
“California Courts”).  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the California Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such California Courts, or such California Courts
are improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this SCN and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any other manner permitted by applicable law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this SCN or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this SCN, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorney’s fees and other costs
and expenses reasonably incurred in the investigation, preparation and
prosecution of such action or proceeding.
 
e)             Waiver.  Any waiver by the Company or the Holder of a breach of
any provision of this SCN shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this SCN.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this SCN on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this SCN.  Any waiver by the
Company or the Holder must be in writing.
 
f)             Severability.  If any provision of this SCN is invalid, illegal
or unenforceable, the balance of this SCN shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this SCN as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.
 
 
16

--------------------------------------------------------------------------------

 
 
g)             Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.


h)             Headings.  The headings contained herein are for convenience
only, do not constitute a part of this SCN and shall not be deemed to limit or
affect any of the provisions hereof.


i)             Assumption.  Any successor to the Company or any surviving entity
in a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this SCN and the other
Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new SCN of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this SCN, including, without limitation, having a principal amount and interest
rate equal to the principal amount and the interest rate of this SCN and having
similar ranking to this SCN, which shall be satisfactory to the Holder (any such
approval not to be unreasonably withheld or delayed).  The provisions of this
Section 9(i) shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations of this SCN.


j)             Usury.  This SCN shall be subject to the anti-usury limitations
contained in the Purchase Agreement.


*********************
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this SCN to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 
SIONIX CORPORATION
           
By:
/s/        Name: David R. Wells       Title:  President and CFO  

 
 
18

--------------------------------------------------------------------------------

 
 
ANNEX A


NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the 10% Senior
Convertible Note due June 25, 2013 of Sionix Corporation, a Nevada corporation
(the “Company”), into shares of common stock (the “Common Stock”), of the
Company according to the conditions hereof, as of the date written below.  If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this SCN, as determined in accordance
with Section 13(d) of the Exchange Act.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.
 

Conversion calculations:    
Date to Effect Conversion:
_______________________________________________________
     
Principal Amount of SCN to be Converted:
     
Number of shares of Common Stock to be issued:
___________________________________________________________________________
      Signature:
___________________________________________________________________       Name:
______________________________________________________________________      
Address for Delivery of Common Stock Certificates:
_________________________________________________________________________________________________________
      Or      
DWAC Instructions:
     
Broker No: __________________
     
Account No: _________________

 
 
19

--------------------------------------------------------------------------------